Citation Nr: 0124280	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  96-08 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for an undiagnosed illness 
(UI) manifested by neurological signs or symptoms.

Entitlement to service connection for an UI manifested by 
gastrointestinal (GI) signs or symptoms.

Entitlement to service connection for an UI manifested by 
signs or symptoms of an upper respiratory disorder.

Entitlement to service connection for an UI manifested by an 
eye condition with light sensitivity and blurred vision.

Entitlement to service connection for an UI manifested by 
bleeding gums.


REPRESENTATION

Appellant represented by:	J. N.


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1982 to August 
1989 and from October 1990 to May 1991.  He served in the PGW 
(Persian Gulf War) in the Southwest Asia theater of 
operations from November 1990 to April 1991.  He also had 
service with the Army National Guard.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that denied service 
connection for the 6 issues listed on the first page of this 
decision; denied service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and an UI manifested by various neuropsychiatric signs or 
symptoms; denied service connection for an UI manifested by 
symptoms or signs of fatigue and various muscle and joint 
pains; denied service connection for hypothyroidism; and 
denied service connection for Leishmaniasis, Brucella.  At a 
hearing in June 1996, the veteran withdrew his appeal with 
the denial of service connection for hypothyroidism and 
Leishmaniasis, Brucella.  A January 2000 Board decision 
denied the issues listed on the first page of this decision 
as not well grounded, and denied service connection for a 
psychiatric disability, including post-traumatic stress 
disorder (PTSD) and an UI manifested by various 
neuropsychiatric signs or symptoms; and an UI manifested by 
symptoms or signs of fatigue and various muscle and joint 
pains, on the merits.

The veteran then appealed the January 2000 Board decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a February 2001 order, the 
Court granted a joint motion from the parties to dismiss the 
appeal as to service connection for a psychiatric disability, 
including post-traumatic stress disorder (PTSD) and an UI 
manifested by various neuropsychiatric signs or symptoms; and 
service connection for an UI manifested by symptoms or signs 
of fatigue and various muscle and joint pains; to vacate the 
Board's decisions with regard to the issues listed on the 
first page of this decision and; to remand the case for 
further adjudication.  The case was thereafter returned to 
the Board.


REMAND

Copies of the February 2001 Court order and the February 2001 
joint motion of the parties have been placed in the veteran's 
claims folders.  After review of the record and Court 
instructions, it is the determination of the Board that 
additional evidentiary development and adjudicative action is 
required, as detailed below.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist in the development of a claim.  VA regulations for 
the implementation of the VCAA were published in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In 
this case, there is additional VA duty to assist the veteran 
in the development of the claims being considered in this 
appeal and to adjudicate the claims on their merits.

The RO should advise the veteran of the evidence needed to 
substantiate his claims.  In general, VA needs to have 
competent medical evidence showing the current existence of 
the claimed disabilities, evidence showing the presence of 
these disabilities in service or, if first found after 
service, competent medical evidence linking the disabilities 
to diseases or injuries or events in service; or showing the 
presence of the claimed disabilities within the appropriate 
period, if service connection may be granted on a statutory 
presumption or, if there is no evidence showing a diagnoses 
for the claimed conditions, he should submit evidence showing 
signs or symptoms of these disabilities prior to December 31, 
2001.  The RO should assist the veteran in obtaining any 
relevant evidence.

The veteran should also be provided with a VA examination 
following the current AMIE worksheet "Guidelines for 
Disability Examinations in Gulf War Veterans."

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for the conditions listed on 
the first page of this decision since 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking the claimed conditions to 
incidents of service or evidence of signs 
or symptoms of any claimed UI.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran should be afforded a VA 
examination focusing on his PGW UI claim, 
using the current AMIE worksheet.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  After the above development, the RO 
should review the claims on the merits.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.  The veteran and his 
representative should be given the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


